UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6183



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL RAY SHIFFLETT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Charlottesville.    James H. Michael, Jr.,
Senior District Judge. (CR-91-33)


Submitted:   May 11, 2000                     Decided:   May 18, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Ray Shifflett, Appellant Pro Se. Kenneth Martin Sorenson,
Assistant United States Attorney, Jennie M. Waering, OFFICE OF THE
UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Ray Shifflett appeals the district court’s order

denying his “motion for reconsideration of motion for subpoena of

stenotype notes.”   We have reviewed the record and the district

court’s opinion and find no reversible error.   Accordingly, we af-

firm on the reasoning of the district court.    See United States v.

Shifflett, No. CR-91-33 (W.D. Va. Dec. 22, 1999). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2